DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
Allowable Subject Matter
The previous indicated allowability is withdrawn in view of the newly supplied reference to Dressler (EP 0945173).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 is seen as vague and indefinite since it is unclear as to the metes and bounds of “a plurality of heating and cooling elements”.  Does this mean that there are at least on heating element and at least one cooling element (i.e. a plurality of elements that heat and cool), or does it mean there is a plurality of heating elements and a plurality of cooling elements?  Essentially, what is “plurality” modifying?  Or are the element and heating and cooling element (i.e. it does both)?
Claim 4 recites the limitation "the high pressure”.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 4 should depend on claim 2, where the proper antecedent basis occurs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otaigbe et al (U.S. Patent 6,533,563; herein Otaigbe, already of record), in view of Dressler (EP 0945173; already of record).  Regarding claim 1, Otaigbe teaches:
A melt chamber comprising a polymer melt (Figure 1, crucible 10)
An atomizer that atomizes the polymer melt and that distributes the atomized polymer melt (Figure 1, atomizing nozzle apparatus 30)
A fall chamber into which the atomized polymer melt is distributed (Figure 1, chamber)
One or more baffles suitable to control a flow of the distribution of the atomized polymer melt after entry to the fall chamber (Figure 1, wall W, column 8, lines 42-46)
A first collector to receive the print material particles formed of the atomized polymer melt after falling through the plurality of zones (Figure 1, collection chamber CC)
A second collector to receive discarded particles not suitable as the print material particles (The particles are collected from the collection chamber and undergo size classification such as by sieving, column 4, lines 33-37.  Due to the nature of sieving there would be a collector for the unwanted sizes)
Otaigbe is silent to:
A fall chamber comprising a plurality of zones; and
A plurality of heating and cooling elements selectively varied along a vertical axis of the fall chamber and along the walls thereof to provide the plurality of zones and which further control the flow of the distribution of, and that thereby provide a varied series of modification horizons to, the atomized polymer melt along the vertical axis as the atomized polymer melt falls along the vertical axis
In the same field of endeavor Dressler teaches a fall chamber (Figure 1, container 30), the container 30 is divided into temperature zones: 40, 42, and 44.   The zones 40, 42, 44 are hot and then consecutively cooler, respectively (Abstract).  Since there are zones of different temperatures there are a plurality of heating and cooling elements selectively varied along the vertical axis of container 40 of Dressler.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the temperature zones of Dressler, since the hot zone 40 helps the spray to form spheres, the middle cool zone 42 helps the droplets to lose their adhesion, and the final cooler zone 44 helps solidify the droplet into the final shape (Abstract).  Thus the use of a plurality of heating and cooling elements selectively varied along the vertical axis which creates different zones is shown to have beneficial uses that are applicable to the apparatus of Otaigbe.
Regarding claim 2, Otaigbe teaches:
Wherein the atomizer comprises a high pressure non-reactive gas jet (nitrogen gas at 800-1100 psi is used, column 4, lines 9-12 and 22-26, and column 8, lines 1-8.  It is noted that claim 2 is directed to the material worked upon/intended use of the apparatus and appears to add no additional structure beyond the use of a pressurized source)
Regarding claim 3:
See remarks regarding claim 2.
Regarding claim 4, Otaigbe teaches:
Wherein the high pressure comprises a range of about 1050 psi (Examples 4, 5, and 7 in columns 12 and 134 use nitrogen gas at 1100 psi.  It is noted that claim 4 is directed to the material worked upon/intended use of the apparatus and appears to add no additional structure beyond the use of a pressurized source)
Regarding claim 5, Otaigbe teaches:
Wherein the print material particles range in size from about 0.1 microns to about 200 microns (200 microns or less, column 2, lines 50-56.  It is noted that claim 5 is directed to the material worked upon/intended use of the apparatus and appears to add no additional structure beyond the use of an atomizer)
Regarding claim 6, Otaigbe teaches:
Wherein the melt is polyethylene-based (polyethylene is used, column 4, lines 22-26.  It is noted that claim 6 is directed to the material worked upon/intended use of the apparatus and appears to add no additional structure to the apparatus)
Regarding claim 7, Otaigbe teaches:
Wherein the collected print material particles comprise a powder having a maximum weight fraction of about 0.1-200 microns (It appears claim 7 is trying to claim the maximum particle size distribution.  Otaigbe teaches a maximum of 53 microns, column 10, line 61 through column 11, line 20.  It is noted that claim 7 is directed to the material worked upon/intended use of the apparatus and appears to add no additional structure beyond the use of an atomizer)
Regarding claim 8, Otaigbe teaches:
Wherein the atomized polymer melt comprises about a 3.175 mm melt stream (3.175 mm equals 1/8 inch.  Otaigbe teaches 1/8 inch in column 5, lines 51-56)


Regarding claim 9, Otaigbe teaches:
Further comprising a feeder to the melt chamber, wherein the polymer in the feeder comprises pellets (column 4, lines 1-6.  The fact that the polymer is in the form of a pellet is directed to the material worked upon/intended use of the apparatus and appears to add no additional structure to the apparatus)
Regarding claim 10, Otaigbe teaches:
Wherein the melt chamber comprises a heater to form the polymer melt (column 4, lines 1-6)
Regarding claim 12:
Further comprising at least two gas inlets to control at least a flow and temperature in each of the plurality of zones
As previously discussed Dressler teaches the three temperature zones 40, 42, and 44.  To cool the zones 42 and 44 Dressler supplies cryogas to the container 30, via ring line 36, which can be on several planes (paragraph 0015, 0016, 0023, 0024).  Thus there are two gas inlets as claimed.
Regarding claim 15:
As previously discussed Dressler teaches the three temperature zones 40, 42, and 44.  Zones 42 and 44 are successive cooling zones.
Regarding claim 16:
As previously discussed Dressler teaches the three temperature zones 40, 42, and 44.  Zone 40 is hot and zone 42 is cool, thus there is alternating heating and cooling zones.

Regarding claims 17 and 18:
As previously discussed Otaigbe anticipates the apparatus of claim 1.  Claims 17 and 18 are directed to the material worked upon/intended use of the apparatus and appears to add no additional structure to the apparatus.  Thus Otaigbe would be capable of using such material.
Regarding claim 19, Otaigbe teaches:
Wherein the atomizer comprises one of a centrifugal, a chopping disc, and a gas atomization (Otaigbe uses a gas atomizer as previously cited)
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743